[POSTEC Logo] Bill To: AT5343 Shoprite Corp. 55 Hannah Way Rossville, GA Ship To: IBM SurePOS undle 5 Lane Pricing IR-V3-SSB w/ BR Data March 5, 2009 Description AT5564 Shoprite Jasper, TN List Price Discounted Price to Retailer IBM SurePOS $39,797 $21,246 POS Peripherals, Programming, Installation and Training $26,685 $18,150 Total Front End System: $66,482 $39,396 Back Office System $22,606 $21,696 EPS Firewall System $5,685 5,685 Total Investment without Bundled Discounts to Retailer $94,473 Total Investment including Bundled Discounts to Retailer $66,777 Total Savings on Investment by Purchasing Bundle ($27,996) Less NCR Hardware Trade-in: 1,500 (7,500) NET INVESTMENT: $59,277 *One Year Warranty on IBM SurePOS ACE System *Applicable
